       Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 1 of 8 PageID #:1284



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

  AFSHIN ZARINEBAF, ZACHARY                       )
  CHERNIK, and JOAN MEYER,                        ) Case No. 1:18-cv-06951
  individually and on behalf of a class of        )
  similarly situated individuals,                 ) Honorable Virginia M. Kendall
                                                  )
                   PLAINTIFFS,                    )
                                                  )
  v.                                              )
                                                  )
  CHAMPION PETFOODS USA, INC.                     )
  and CHAMPION PETFOODS LP,                       )
                                                  )
                   DEFENDANTS.                    )
                            .                     )
                                                  )


                 DECLARATION OF REBECCA PETERSON IN SUPPORT OF
                   PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


           I, Rebecca A. Peterson, declare the following:

           1.     I am an attorney at the law firm of Lockridge Grindal Nauen P.L.L.P. (“LGN”). I

 represent Plaintiffs in this matter and submit this Declaration in support of Plaintiffs’ Motion for

 Class Certification.

           2.     This Declaration is based on my personal knowledge and review of my files.

           3.     Attached as Exhibit 1 is a true and correct copy of the bag labels for Acana Free-

 Run Poultry (Bates numbered CPFB00032, CPFB00033).

           4.     Attached as Exhibit 2 is a true and correct copy of the bag labels for Acana

 Regionals Grasslands (Bates numbered CPFB00039, CPFB00040).

           5.     Attached as Exhibit 3 is a true and correct copy of the bag labels for Acana

 Heritage Meats (Bates numbered CPFB00036, CPF0001872, CPF0002834).



556726.1
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 2 of 8 PageID #:1285



           6.    Attached as Exhibit 4 is a true and correct copy of the bag labels for Acana Singles

 Lamb & Apple (Bates numbered CPFB00050, CPFB00052).

           7.    Attached as Exhibit 5 is a true and correct copy of the bag labels for Acana Singles

 Pork & Squash (Bates numbered CPFB00056, CPFB00057).

           8.    Attached as Exhibit 6 is a true and correct copy of the bag labels for Acana

 Regionals Meadowland (Bates numbered CPFB00042, CPFB00043).

           9.    Attached as Exhibit 7 is a true and correct copy of the bag labels for Acana Singles

 Wild Mackerel (Bates numbered CPFB00055, CPF0001878, CPF0002858).

           10.   Attached as Exhibit 8 is a true and correct copy of the bag labels for Orijen Six

 Fish (Bates numbered CPFB00084, CPFB00088, CPFB00089).

           11.   Attached as Exhibit 9 is a true and correct copy of the bag labels for Orijen

 Original (Bates numbered CPFB00061, CPFB00065).

           12.   Attached as Exhibit 10 is a true and correct copy of the bag labels for Orijen

 Regional Red (Bates numbered CPFB00077, CPFB00082).

           13.   Attached as Exhibit 11 is a true and correct copy of the bag labels for Orijen

 Senior (Bates numbered CPF0001906, CPF002883).

           14.   Attached as Exhibit 12 is a true and correct copy of relevant excerpts from a

 “Product Strategy” document. (Bates numbered CPF0257792). FILED UNDER SEAL.

           15.   Attached as Exhibit 13 is a true and correct copy of a relevant excerpt from a

 document titled “Our Foundation: Our Guiding Principles” dated August 9, 2018 (Bates

 numbered CPF1999067). FILED UNDER SEAL.

           16.   Attached as Exhibit 14 is a true and correct copy of relevant excerpts from a

 Champion Pet Foods Management Presentation (Bates numbered CPF1973651).                     FILED

 UNDER SEAL.


556726.1                                         2
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 3 of 8 PageID #:1286



           17.   Attached as Exhibit 15 is a true and correct copy of e-mail communications

 between Vanessa Nieto and Chris Milam on May 24, 2017 (Bates numbered CPF1803444).

           18.   Attached as Exhibit 16 is a true and correct copy of a document titled

 “DOGSTAR FAQS” (Bates numbered CPF1748855).

           19.   Attached as Exhibit 17 is a true and correct copy of the Expert Report of Bruce

 G. Silverman, dated February 24, 2021.

           20.   Attached as Exhibit 18 is a true and correct copy of an e-mail communications

 between Brendan Mitchell of Northern Pelagic Group, LLC (“NORPEL”) and Amanda Flowers,

 dated between September 2017 and November 2017 (Bates numbered CPF0256512).

           21.   Attached as Exhibit 19 is a true and correct copy of an ingredient supplier list

 (Bates numbered CPF0249062). FILED UNDER SEAL.

           22.   Attached as Exhibit 20 is a true and correct copy of an application for a shelf life

 study in 2015 (Bates numbered CPF1781155). FILED UNDER SEAL.

           23.   Attached as Exhibit 21 is a true and correct copy of a Laboratory Shift Report,

 dated January 2, 2017 (Bates numbered CPF1741216).

           24.   Attached as Exhibit 22 is a true and correct copy of a Regrinds Spreadsheet for

 DogStar, filtered to include only regrind usage in Acana Free-Run Poultry, Acana Regionals

 Grasslands, Acana Heritage Meats, Acana Singles Lamb & Apple, Acana Singles Pork & Squash,

 Acana Regionals Meadowland, Acana Singles Wild Mackerel, Orijen Six Fish, Orijen Original,

 Orijen Regional Red, and Orijen Senior dog foods (Bates numbered CPF2129877). FILED

 UNDER SEAL.

           25.   Attached as Exhibit 23 is a true and correct copy of excerpts from the Deposition

 of Jason Keith Arnold taken on November 1, 2018, in the matter of Loeb v. Champion Petfoods

 USA, Inc., No. 18-cv-494-JBS (E.D. Wis.).


556726.1                                          3
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 4 of 8 PageID #:1287



           26.   Attached as Exhibit 24 is a true and correct copy of excerpts from the 30(b)(6)

 Deposition of Jeff Johnston taken on June 24, 2020.

           27.   Attached as Exhibit 25 is a true and correct copy of shipping-related documents

 from KNS, Inc., dated March 1, 2018 (Bates numbered CPF0052578). FILED UNDER SEAL.

           28.   Attached as Exhibit 26 is a true and correct copy of e-mail communications

 between Chris Milam and Bonnie Gerow, dated August 29, 2016 (Bates numbered CPF0244035).

           29.   Attached as Exhibit 27 is a true and correct copy of regulations revisions (Bates

 numbered CPF1768707). FILED UNDER SEAL.

           30.   Attached as Exhibit 28 is a true and correct copy of a supplier checklist (Bates

 numbered CPF2074587). FILED UNDER SEAL.

           31.   Attached as Exhibit 29 is a true and correct copy of e-mail communications

 between Sean Williams, Calvin Ho, Steven Efondo, Eliza Soco, Normel Martinez, Robbie

 Jeffrey, Jessica Mercredi, and Michael Wilson in November 2017 (Bates numbered

 CPF1817671).

           32.   Attached as Exhibit 30 is a true and correct copy of e-mail communications

 between Sean Williams, Calvin Ho, Normel Martinez, Michael Wilson, Eliza Soco, Jessica

 Mercredi, Robbie Jeffrey, and Steven Efondo in November 2017 (Bates numbered CPF1817708).

           33.   Attached as Exhibit 31 is a true and correct copy of e-mail communications

 between Bonnie Gerow, Peter Muhlenfeld, Chris Milam, Jeff Johnston, and Angela in Customer

 Care, dated October 12, 2016 (Bates numbered CPF1949251).

           34.   Attached as Exhibit 32 is a true and correct copy of a document regarding a call

 (Bates numbered CPF1973904). FILED UNDER SEAL.




556726.1                                        4
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 5 of 8 PageID #:1288



           35.   Attached as Exhibit 33 is a true and correct copy of the White Paper titled, “Heavy

 Metals and Pet Food, Orijen and Acana Foods in Comparison to Pet Food Safety Standards”

 (Bates numbered CPF0191844).

           36.   Attached as Exhibit 34 is a true and correct copy of excerpts from the 30(b)(6)

 Deposition of Jason Keith Arnold taken November 27, 2018.

           37.   Attached as Exhibit 35 is a true and correct copy of excerpts from the Deposition

 of Zachary Chernik taken December 8, 2020.

           38.   Attached as Exhibit 36 is a true and correct copy of excerpts from the Deposition

 of Joan Meyer taken November 13, 2020.

           39.   Attached as Exhibit 37 is a true and correct copy of excerpts from the Deposition

 of Afshin Zarinebaf taken on November 23, 2020.

           40.   Attached as Exhibit 38 is a true and correct copy of excerpts from the Deposition

 of Dr. Gary Pusillo taken April 26, 2019.

           41.   Attached as Exhibit 39 is a true and correct copy of heavy metals test results for

 Champion Petfoods dog and cat food from 2016 and 2017 (Bates numbered CPF1252530).

           42.   Attached as Exhibit 40 is a true and correct copy of a Certificate of Analysis from

 Eurofins, dated September 15, 2017 (Bates numbered CPF0217103).

           43.   Attached as Exhibit 41 is a true and correct copy of a Certificate of Analysis from

 Eurofins, dated April 19, 2018 (Bates numbered EUROFINS000336).

           44.   Attached as Exhibit 42 is a true and correct copy of e-mail communications

 between Peter Muhlenfeld, Jeff Johnston, Barbara Fougere, Joanna Milan, and Karen Goldrick,

 in October 2008 (Bates numbered CPF1827829).

           45.   Attached as Exhibit 43 is a true and correct copy of e-mail communications

 between Frank Burdzy and Jeff Johnston in October 2013 (Bates numbered CPF1295272).


556726.1                                         5
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 6 of 8 PageID #:1289



           46.   Attached as Exhibit 44 is a true and correct copy of e-mail communications

 between Sarah Brown and Felix Lau in April 2017 (Bates numbered CPF0172530).

           47.   Attached as Exhibit 45 is a true and correct copy of excerpts from the Deposition

 of Dr. Robert H. Poppenga taken May 22, 2019.

           48.   Attached as Exhibit 46 is a true and correct copy of excerpts from the Deposition

 of Sean Callan taken May 9, 2019.

           49.   Attached as Exhibit 47 is a true and correct copy of e-mail communications

 between Jackie Colville, Sarah Brown, Peter Muhlenfeld, Nikole Bordato, Bonnie CC, Chinedu

 Ogbonna, Lee Hodgins, and Gayan Hettiarachchi in April 2017 (Bates numbered CPF1842665).

           50.   Attached as Exhibit 48 is a true and correct copy of excerpts from the Deposition

 of Sarah Brown-Tarry taken December 5, 2018.

           51.   Attached as Exhibit 49 is a true and correct copy of a Continuing Product

 Guaranty from Sun Coast Packaging, Inc., dated March 26, 2018 (Bates numbered CPF2093092).

           52.   Attached as Exhibit 50 is a true and correct copy of the Expert Report of Sean

 Callan, dated April 8, 2019.

           53.   Attached as Exhibit 51 is a true and correct copy of excerpts from the Deposition

 of Kenneth Gilmurray taken July 2, 2019.

           54.   Attached as Exhibit 52 is a true and correct copy of the Declaration by

 Christopher Milam from Scott Weaver v. Champion et al., Case No. 2:18-cv-1996-JPS; Dkt. 148-

 9, dated August 13, 2019.

           55.   Attached as Exhibit 53 is a true and correct copy of a supplier’s standard operating

 procedure (Bates numbered JBS0022724). FILED UNDER SEAL.

           56.   Attached as Exhibit 54 is a true and correct copy of a supplier audit schedule

 (Bates numbered CPF21171889). FILED UNDER SEAL.


556726.1                                         6
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 7 of 8 PageID #:1290



           57.   Attached as Exhibit 55 is a true and correct copy of Champion Petfoods Supplier

 Audit for Certified Approval of JBS, dated February 8, 2018 (Bates numbered CPF2117191).

           58.   Attached as Exhibit 56 is a true and correct copy of e-mail communications

 between Jim Wagner and Andre Minnaar, dated May 15, 2018 (Bates numbered CPF2119942).

           59.   Attached as Exhibit 57 is a true and correct copy of the Food and Drug

 Administration’s observations related to its visit to the JBS Souderton facility, dated October 17,

 2018.

           60.   Attached as Exhibit 58 is a true and correct copy of excerpts from the 30(b)(6)

 Deposition of Jim Wagner dated April 3, 2019.

           61.   Attached as Exhibit 59 is a true and correct copy of sales data (Bates numbered

 CPF0057885). FILED UNDER SEAL.

           62.   Attached as Exhibit 60 is a true and correct copy of relevant excerpts from a

 document titled “US B2C Pilot Strategy” (Bates numbered CPF1817441). FILED UNDER

 SEAL.

           63.   Attached as Exhibit 61 is a true and correct copy of a BAFRINO Training Module

 1 presentation (Bates numbered CPF1872976).

           64.   Attached as Exhibit 62 is a true and correct copy of an e-mail communications

 between David Marshall, Peter Muhlenfeld, Jeff Johnston, Bonnie CC, Nitasha Happy, and

 Lindsay Lloyd from April 2014 (Bates numbered CPF0071711).

           65.   Attached as Exhibit 63 is a true and correct copy of a 2017-2018 USA Retail

 Program Guide (Bates numbered CPF1804616).

           66.   Attached as Exhibits 64-69, respectively, are the resumes for Lockridge Grindal

 Nauen P.L.L.P.; Gustafson Gluek, PLLC; Cuneo Gilbert & LaDuca LLP; Robbins LLP; Lite

 DePalma Greenberg, LLC; and Wexler Wallace LLP.


556726.1                                         7
     Case: 1:18-cv-06951 Document #: 95-1 Filed: 02/24/21 Page 8 of 8 PageID #:1291



           67.    Attached as Exhibit 70 is a true and correct copy of the Expert Report of Stefan

 Boedeker, dated February 24, 2021.

           68.    Attached as Exhibit 71 is a true and correct copy of the Expert Report of Dr. Gary

 Pusillo, dated April 1, 2019.

           I declare under penalty of perjury that the foregoing is true and correct.

           Executed on February 24, 2021, in Minneapolis, Minnesota.



                                                         /s/ Rebecca A. Peterson
                                                         Rebecca A. Peterson




556726.1                                           8
